63 N.Y.2d 915 (1984)
Deli of Latham, Inc., Appellant,
v.
Joseph P. Freije, Respondent.
Court of Appeals of the State of New York.
Decided October 25, 1984.
Brendan C. O'Shea for appellant.
George A. Roland for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (101 AD2d 935).